United States Court of Appeals,

                                              Fifth Circuit.

                                  Nos. 92-4974, 92-5003 and 92-5034.

Caylor TANNER, and Director, Office of Workers' Compensation Programs, U.S. Department of
Labor, Petitioners,

                                                    v.

                            INGALLS SHIPBUILDING, INC., Respondent.

 Adolphus LEE, and Director, Office of Workers' Compensation Programs, U.S. Department of
Labor, Petitioners,

                                                    v.

                            INGALLS SHIPBUILDING, INC., Respondent.

Norman WITTNER, and Director, Office of Workers' Compensation Programs, U.S. Department
of Labor, Petitioners,

                                                    v.

                            INGALLS SHIPBUILDING, INC., Respondent.

                                             Sept. 21, 1993.

Petitions for Review of an Order of the Benefits Review Board.

Before WIENER, EMILIO M. GARZA, Circuit Judges, and LITTLE*, District Judge.

          LITTLE, District Judge:

          The issue common to each appellant is whether occupational hearing loss claimants under the

Longshoremen's and Harbor Workers' Compensation Act (the Act) are required to have their hearing

disabilities compensated under subsection (A) or subsection (B) of 33 U.S.C. § 908(c)(13). Finding

that subsection (A) is the applicable portion of the Act, we reverse the administrative decisions of the

Benefits Review Board.

                                                 FACTS

          This appeal represents the consolidation of three similar claims that arose under the Act. In

each case, the claimant was an employee of the appellee, Ingalls Shipbuilding, Inc. (Ingalls), and


   *
       District Judge of the Western District of Louisiana, sitting by designation.
suffered an employment related hearing loss. As a result of hearing tests performed on the claimants,

each was diagnosed as having zero percent impairment in one ear and measurable impairment in the

other ear. Each claimant filed for compensation benefits under the Act and was accorded a hearing

before an administrative law judge (ALJ).

       In two of the cases (Tanner and Wittner), the ALJ recognized that the claimants had

impairment in only one ear (monaural impairment) but concluded t hat compensation should be

calculated as impairment in both ears (binaural impairment), in accordance with 33 U.S.C. §

908(c)(13)(B). The Benefits Review Board (the Board) affirmed this approach. In the remaining

case (Lee), the same ALJ awarded compensation on the basis of a monaural impairment in

accordance with 33 U.S.C. § 908(c)(13)(A), and the Board reversed this decision.

                                    STANDARD OF REVIEW

        This court reviews decisions of the Benefits Review Board for errors of law and adherence

to the substantial evidence standard that governs the Board's review of the ALJ's factual

determinations. Marathon Oil Co. v. Lunsford, 733 F.2d 1139, 1141 (5th Cir.1984). Generally, the

Director's interpretation of the Act is entitled to deference. Boudreaux v. American Workover, Inc.,

680 F.2d 1034, 1046 (5th Cir.1982). But, no deference will be given to an administrative

interpretation of a statute that is contrary to the plain meaning of its language. Nicklos Drilling Co.

v. Cowart, 927 F.2d 828, 831 (5th Cir.1991).

                                 THE LANGUAGE OF THE ACT

       The pertinent part of section 908 states:

       § 908. Compensation for disability

       Compensation for disability shall be paid to the employee as follows:

                                              ******

       (c) Permanent partial disability: In case of disability partial in character but permanent in
       quality the compensation shall be 662/3 per centum of the average weekly wages, ... and shall
       be paid to the employee, as follows:

                                              ******

               (13) Loss of hearing:
                      (A) Compensation for loss of hearing in one ear, fifty-two weeks.

                      (B) Compensation for loss of hearing in both ears, two-hundred weeks.

                                            ******

                      (E) Determinations of loss of hearing shall be made in accordance with the
                      guides for the evaluation of permanent impairment as promulgated and
                      modified from time to time by the American Medical Association.

33 U.S.C.S. § 908 (1980 & Supp.1993).

       During the administrative proceedings Ingalls argued, and the Board agreed, that subsection

908(c)(13)(E) requires monaural hearing impairments be converted to binaural hearing percentages

pursuant to the American Medical Association's Guides for the Evaluation of Permanent Impairment

(AMA Guides). The pertinent part of the AMA Guides reads:

       Binaural hearing impairment is determined using the following formula:

                      5 × 7 hearing           7 hearing

       Binaural Hearing               impairment        +     impairment

       Impairment (%)         =       of better ear           of poorer ear

                                                       _____________________________________


                      6

                                               -----

       A purely monaural hearing impairment should be converted to binaural hearing impairment
       for the better ear.

       It was this conversion to binaural hearing impairment that caused each claimant to be

compensated under § 908(c)(13)(B) rather than § 908(c)(13)(A), and in each instance, this

conversion resulted in a smaller award than the claimant would have received if § 908(c)(13)(A) had

been applied.

                           INTERPRETATION OF THE STATUTE

       In its three-two opinion in Tanner, the Board stated that in the 1984 amendments to the Act,

Congress specified that hearing loss determinations are to be made in accordance with the current

AMA Guides, and the Guides require that monaural impairment should be converted to binaural
impairment. It was the Board's conclusion that Congress intended to treat the question of impairment

as a medical issue rather than a legal issue. The Board further stated that this does not read §

908(c)(13)(A) out of the statute as subsection (A) still applies when a claimant suffers a traumatic

injury to one ear that results in a loss of hearing in that ear.

        Although this is a case of first impression for this circuit, the Second and Fourth Circuits have

dealt with cases directly on point. The Fourth Circuit found that the interpretation of the Board runs

afoul of the basic principal that a statute must not be interpreted to render a portion of the statute

meaningless. It was the Fourth Circuit's opinion that the Board had effectively read subsection (A)

out of the statute because neither the legislative history nor the statute provided any basis for the view

that subsection (A) was limited to cases in which hearing loss was caused by traumatic injury. Garner

v. Newport News Shipbuilding and Dry Dock Company, 1992 WL 29281, *2, 1992 U.S.App. LEXIS

2327, *5 (4th Cir.1992). In addition, the Fourth Circuit noted it could find no logical reason for

compensating monaural hearing losses differently depending on their cause. Id.

        The Fourth Circuit went on to state that it could find "no irreconcilable conflict between the

statute's directive that monaural losses be compensated according to the criteria of subsection (A) and

the directive of subsection (E) that determinations of hearing loss be made in accordance with the

Guides." Id. The Fourth Circuit viewed the Guides as providing the method employed under the Act

for measuring hearing loss, while the statute provides a formula for determining how the loss will be

compensated. Id., 1992 WL 29281 at *2, 1992 U.S.App. LEXIS 2327 at *5-6.

        The Second Circuit found the Board's reading of the statute "untenable" stating:

        Although the AMA Guides recommend that monaural loss be converted to binaural loss, just
        as the Guides recommend that "all impairments should be expressed as impairments of the
        whole person," this suggestion does not override the explicit statutory subsection providing
        benefits for the victims of monaural hearing loss.... The statute, which serves as our
        touchstone, provides for monaural loss. In light of the statutory directive, we do not believe
        Congress intended to compensate only for binaural loss.

Rasmussen v. General Dynamics Corp., Elec. Boat Div., 993 F.2d 1014, 1017 (2nd Cir.1993).

        We agree with the reasoning of our sister circuits. Both the Second and the Fourth Circuit

conclude that the plain language of the statute provides subsection (E) should be used as a guide for

determining the amount of loss, while subsection (A) should be used to determine how this loss
should be compensated. Therefore, we do not find an irreconcilable conflict between subsections (A)

and (E), and we note that if there was such a conflict, subsection (A) would prevail over the AMA

Guides referred to in subsection (E) as it was clearly the intent of Congress that monaural impairment

should be compensated according to the specific language of subsection (A).

        All three claimants had a measurable hearing loss in only one ear. The statute clearly states

that compensation under subsection (A) is for "loss of hearing in one ear " while subsection (B) is

for "loss of hearing in both ears." 33 U.S.C. § 908(c)(13)(A) and (B) (emphasis added). In addition,

subsection (C) provides that an audiogram shall be presumptive evidence of the amount of hearing

loss. 33 U.S.C. § 908(c)(13)(C). Therefore, because it is undisputed that the results of an audiogram

performed on each claimant showed a zero percent hearing impairment in one ear and measurable

impairment in the other, each claimant should be compensated for loss of hearing in one ear as set

forth in subsection (A).

       Accordingly, the decision of the Benefits Review Board is reversed as to all three claimants

and the claimants' compensation shall be calculated in accordance with 33 U.S.C. § 908(c)(13)(A).

Our judgment as to each claimant is as follows:

       Adolphus Lee: The decision of the Board is reversed and the award granted by the
       administrative law judge is reinstated.

       Caylor Tanner: The decision of the Board is modified to compensate the claimant for
       monaural hearing impairment of 4.65 percent pursuant to 33 U.S.C. § 908(c)(13)(A),
       resulting in compensation to claimant Tanner for 2.42 weeks.

       Norman Wittner: The decision of the Board is modified to award the claimant for monaural
       hearing impairment of 10.4 percent pursuant to 33 U.S.C. § 908(c)(13)(A), resulting in
       compensation to claimant Wittner for 5.41 weeks.

       REVERSED.